Case 6-cr-20549-RNS Document1181-3 Entg_e§_m§§i$§@p§kg\@§ka/ZON Pagelon

  

Office of the Associate Attorney General

 

The Associate Attomey General Washington, D.C. 20530

January 25, 2018

MEMORANDUM FOR: HEADS OF CIVIL LITIGATING COMPONENTS

UNITED STATES ATTORNEYS
CC: REGULATORY REFORM TASK FORCE
FROM: THE ASSOCIATE ATTORNEY GENERAL %
SUBJECT: Limiting Use of Agency Guidance Documents

In Afiirmative Civil Enforcement Cases

On November 16, 2017, the Attorney General issued a memorandum (“Guidance Policy”)
prohibiting Department components from issuing guidance documents that effectively bind the
public without undergoing the notice-and-comment rulemaking process. Under the Guidance
Policy, the Department may not issue guidance documents that purport to create rights or
obligations binding on persons or entities outside the Executive Branch (including state, local, and
tribal govermnents), or to create binding standards by which the Department Will determine
compliance With existing statutory or regulatory requirements

The Guidance Policy also prohibits the Department from using its guidance documents to coerce
regulated parties into taking any action or refraining from taking any action beyond what is
required by the terms of the applicable statute or lawful regulation And When the Department
issues a guidance document setting out voluntary standards, the Guidance Policy requires a clear
statement that noncompliance will not in itself result in any enforcement action.

The principles from the Guidance Policy are relevant to more than just the Department’S own
publication of guidance documents These principles also should guide Department litigators in
determining the legal relevance of other agencies’ guidance documents in affirmative civil
enforcement (“ACE”).l

 

1 As used in this memorandum, “guidance document” means any agency statement of general applicability and future
effect, whether styled as “guidance” or otherwise, that is designed to advise parties outside the federal Executive
Branch about legal rights and obligations This memorandum does not apply to adjudicatory actions that do not have
the aim or effect of binding anyone beyond the parties involved, documents informing the public of agency
enforcement priorities or factors considered in exercising prosecutorial discretion, or internal directives, memoranda,
or training materials for agency personnel F or more information, see “Memorandum for All Components: Prohibition
of Improper Guidance Docurnents,” from Attorney General Jefferson B. Sessions III, November 16, 20]7.
“Aff'u'mative civil enforcement” refers to the Department’s filing of civil lawsuits on behalf of the United States to

Case 1:16-cr-20549-RNS Document 1181-3 Entered on FLSD Docket 03/13/2019 Page 2 of 2

Memorandum for Civil Litigating Components
Subject: Limiting Use of Guidance I)ocuments Page 2

Guidance documents cannot create binding requirements that do not already exist by statute or
regulation.

Accordingly, effective immediately for ACE cases, the Department may not use its enforcement
authority to effectively convert agency guidance documents into binding rules.

Likevvise, Department iitigators may not use noncompliance with guidance documents as a basis
for proving violations of applicabie law in ACE cases.

The Department may continue to use agency guidance documents for proper purposes in such
cases. For instance, some guidance documents simply explain or paraphrase legal mandates from
existing statutes or regulations, and the Depa_rtment may use evidence that a party read such a
guidance document to help prove that the party had the requisite knowledge of the mandate

Hovvever, the Department should not treat a party’s noncompliance With an agency guidance
document as presumptively or conclusively establishing that the party violated the applicable
statute or regulation That a party fails to comply with agency guidance expanding upon statutory
or regulatory requirements does not mean that the party violated those underlying legal
requirements; agency guidance documents cannot create any additional legal obligations

This memorandum applies only to future ACE actions brought by the Department, as well as
(wherever practicable) those matters pending as of the date of this memorandum This
memorandum is an internal Department of Justice policy directed at Department components and
employees Accordingly, it is not intended to, does not, and may not be relied upon to, create any
rights, substantive or procedural, enforceable at law by any party in any matter civil or criminal

 

recover government money lost to fraud or other misconduct or to impose penalties for vioiations of Federai heaith,
safety, civii rights or environmental laws For example, this memorandum applies when the Department is enforcing
the P`alse Claims Act, alleging that a party knowineg submitted a false claim for payment by falsefy certifying
compliance with material statutory or regulatory requirements

